Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333 - 177014 on Form F-3 of our reports datedApril 30, 2013, relating to the consolidated financial statements of Euroseas Ltd. and subsidiaries (the "Company"), and the effectiveness of the Company's internal control over financial reporting, appearing in this Annual Report on Form 20-F of the Company for the year ended December 31,2012. /s/ Deloitte Hadjipavlou, Sofianos & Cambanis S.A. Athens, Greece April 30, 2013
